         Case 1:19-cv-12062-JGD Document 73 Filed 05/27/21 Page 1 of 15




                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

THULIO FELISBERTO,                             )
                                               )
                 Plaintiff,                    )
       v.                                      )              CIVIL ACTION
                                               )              NO. 19-12062-JGD
DAVID DUMDEY, et al.,                          )
                                               )
                 Defendants.                   )


                    MEMORANDUM OF DECISION AND ORDER
                 ON PLAINTIFF’S MOTION TO COMPEL DOCUMENTS
              IDENTIFIED ON DANA TRANSPORT, INC.’S PRIVILEGE LOG

                                             May 27, 2021

DEIN, U.S.M.J.

                                        I.         INTRODUCTION

       This case arises out of an incident that occurred on January 17, 2019 when the plaintiff,

Thulio Felisberto (“Felisberto”), sustained severe injuries while transferring liquid aircraft deicer

from a tank trailer owned by defendant, Dana Transport, Inc. (“Dana Transport”), into a railroad

car at his employer’s rail yard in North Grafton, Massachusetts. The plaintiff claims that he was

on top of the tank trailer adjusting the flow of the deicer when a nearby metal clean out cap

flew off the vehicle and struck him in head, fracturing his skull and parts of his face. Felisberto

brought this action in state court on May 10, 2019, and on October 4, 2019, the matter was

removed to this court on the basis of diversity jurisdiction. By his Second Amended Complaint,
         Case 1:19-cv-12062-JGD Document 73 Filed 05/27/21 Page 2 of 15




Felisberto has asserted claims for negligence against the defendants.1

        The matter is before the court on the “Plaintiff’s Motion to Compel Documents

Identified on Defendant Dana Transport, Inc.’s Privilege Log” (Docket No. 37), by which

Felisberto is seeking an order compelling Dana Transport to produce documents withheld from

production pursuant to the work product doctrine and the attorney client privilege. Dana

Transport has designated 19 of those documents as work product and listed them on a

“Supplemental Privilege Log of Defendants Dana Transport, Inc. and David Dumdey.” 2 The

remaining documents, which Dana Transport has withheld on the grounds of attorney client

privilege, are described broadly in a footnote to the Supplemental Privilege Log, but are not

specifically listed or otherwise identified. Following a hearing on the plaintiff’s motion, this

court ordered the parties to confer and attempt to reach an agreement on a format for

identifying the attorney client privileged documents on a written privilege log, and to notify the

court by April 16, 2021 if they were unable to resolve their dispute with respect to those

documents. This court also instructed Dana Transport to submit copies of the 19 documents

listed on its Supplemental Privilege Log to the court for an in camera review to determine

whether those documents must be produced in response to the plaintiff’s discovery requests or

whether the defendant may continue to withhold them pursuant to the work product doctrine.

The plaintiff’s motion has remained under advisement pending this court’s in camera review




1
 The defendants include Dana Transport, its employee, David Dumdey, Cryotech Deicing Technology
and Jarchem Industries, Inc. A fifth defendant, Chem-Wash, was dismissed voluntarily on March 12,
2021. (Docket No. 52).

2
 A copy of the Supplemental Privilege Log is attached as Exhibit 1 to Defendant Dana Transport, Inc.’s
Opposition to Plaintiff’s Motion to Compel Discovery (Docket No. 57).

                                                   [2]
         Case 1:19-cv-12062-JGD Document 73 Filed 05/27/21 Page 3 of 15




and the parties’ effort to resolve any differences regarding the documents over which Dana

Transport is claiming attorney client privilege. It appears there is no longer a dispute with

respect to the documents withheld on the grounds of the attorney client privilege. Therefore,

this Memorandum of Decision and Order addresses only the 19 documents that have been

withheld as work product.

       Based on this court’s review of the challenged documents, and for the reasons detailed

below, Felisberto’s motion to compel is ALLOWED IN PART and DENIED IN PART. Specifically,

the motion is denied with respect to Documents Nos. 2-5 and 15-17 listed on Dana Transport’s

Supplemental Privilege Log, and with respect to the emails between Gene Patten and Michael

Polselli dated February 5, 2019, May 30, 2019 and June 17, 2019, which are included as part of

Document No. 19. However, the plaintiff’s motion to compel is allowed with respect to the

remaining materials listed in the Supplemental Privilege Log.

                                         II.     DISCUSSION

   A. The Work Product Doctrine

       Generally, in diversity cases such as this one, where no federal question is presented,

“state law will govern the application of a privilege.” S.D. Warren Co. v. Eastern Elec. Corp., 201

F.R.D. 280, 282 (D. Me. 2001). “However, federal courts apply federal law when addressing the

work product doctrine, even in diversity cases lacking any federal question.” Id. and cases

cited. See also Ferrara & DiMercurio, Inc. v. St. Paul Mercury Ins. Co., 173 F.R.D. 7, 11 (D. Mass.

1997) (“The work product doctrine ... is a federal right derived from the Federal Rules of Civil

Procedure and therefore resolved according to federal law” (quotations and citations omitted)).

Accordingly, the question whether the documents on the defendant’s Supplemental Privilege


                                                [3]
          Case 1:19-cv-12062-JGD Document 73 Filed 05/27/21 Page 4 of 15




Log may be withheld as work product is governed by Rule 26(b)(3) of the Federal Rules of Civil

Procedure. See U.S. v. Textron Inc. & Subsidiaries, 577 F.3d 21, 25 (1st Cir. 2009) (“Textron”)

(en banc) (explaining that the work product privilege “is now embodied in Rule 26(b)(3) of the

Federal Rules of Civil Procedure.”). Under that Rule, “[d]ocuments and tangible things prepared

by or for a party or its representative, in preparation for trial or in anticipation of litigation, are

not discoverable absent a showing of substantial need, undue hardship, and inability to obtain

their substantial equivalent by other means.” Le v. Diligence, Inc., 312 F.R.D. 245, 247 (D. Mass.

2015) (citing Fed. R. Civ. P. 26(b)(3)).

        Felisberto argues that the documents in question must be produced because Dana

Transport has failed to establish that they were prepared in anticipation of litigation. (Pl. Mem

(Docket No. 38) at 7-11). As in the case of other privileges, “[t]he party seeking work product

protection has the burden of establishing its applicability.” In re Grand Jury Subpoena, 220

F.R.D. 130, 140 (D. Mass. 2004). Consequently, Dana Transport has the burden of showing that

the documents listed in the Supplemental Privilege Log were “prepared in anticipation of

litigation or for trial[.]” Fed. R. Civ. P. 26(b)(3)(A).

         The First Circuit has taken a relatively narrow view of this element of the work product

doctrine. In State of Maine v. U.S. Dep’t of the Interior, 298 F.3d 60 (1st Cir. 2002), the First

Circuit, in interpreting the phrase “in anticipation of litigation” adopted the standard applied by

a number of other circuits holding that documents serving both a business purpose and a

litigation purpose may be protected as work product only “if, ‘in light of the nature of the

document and the factual situation in the particular case, the document can be fairly said to

have been prepared or obtained because of the prospect of litigation.’” Maine, 298 F.3d at 68


                                                     [4]
         Case 1:19-cv-12062-JGD Document 73 Filed 05/27/21 Page 5 of 15




(emphasis in original) (quoting United States v. Adlman, 134 F.3d 1194, 1202 (2d Cir. 1998)).

The First Circuit explained that under this test, no protection would attach to “’documents that

are prepared in the ordinary course of business or that would have been created in essentially

similar form irrespective of the litigation[,]’” even if the documents would “aid in the

preparation of litigation.” Id. at 70 (quoting Adlman, 134 F.3d at 1202).

       Subsequently, in an en banc decision, the First Circuit elaborated on this aspect of the

work product doctrine, explaining that “the focus of work product protection has been on

materials prepared for use in litigation, whether the litigation was underway or merely

anticipated.” Textron, 577 F.3d at 29. As the First Circuit emphasized in that case, “[t]he

phrase used in the codified rule – ‘prepared in anticipation of litigation or for trial’ did not, in

the reference to anticipation, mean prepared for some purpose other than litigation: it meant

only that the work might be done for litigation but in advance of its institution.” Id. Thus, as

the First Circuit further explained:

       It is not enough to trigger work product protection that the subject matter of a
       document relates to a subject that might conceivably be litigated. Rather, as the
       Supreme Court explained, “the literal language of [Rule 26(b)(3)] protects
       materials prepared for any litigation or trial as long as they were prepared by or
       for a party to the subsequent litigation.” Federal Trade Commission v. Grolier
       Inc., 462 U.S. 19, 25, 103 S. Ct. 2209, 76 L. Ed. 2d 387 (1983) (emphasis added).
       This distinction is well established in the case law. See, e.g., NLRB v. Sears,
       Roebuck & Co., 421 U.S. 132, 138, 95 S. Ct. 1504, 44 L. Ed. 2d 29 (1975).

       Nor is it enough that the materials were prepared by lawyers or represent legal
       thinking. Much corporate material prepared in law offices or reviewed by
       lawyers falls in that vast category. It is only work done in anticipation of or for
       trial that is protected. Even if prepared by lawyers and reflecting legal thinking,
       “[m]aterials assembled in the ordinary course of business, or pursuant to public
       requirements unrelated to litigation, or for other nonlitigation purposes are not
       under the qualified immunity provided by this subdivision.” Fed. R. Civ. P. 26
       advisory committee’s note (1970). Accord Hickman v. Taylor, 329 U.S. [495, 510
       n.9, 67 S. Ct. 385, 393 n.9, 91 L. Ed. 451 (1947)] (quoting English precedent that

                                                  [5]
         Case 1:19-cv-12062-JGD Document 73 Filed 05/27/21 Page 6 of 15




       “[r]eports ... if made in the ordinary course of routine, are not privileged”).

Id. at 29-30 (footnote omitted).

       In the instant case, Dana Transport argues that the documents at issue are entitled to

protection because they are all dated after the incident in question, were created by Dana

Transport employees or its insurer, and “were prepared in order to aid in possible future

litigation, including related to communications with Defendant’s insurer.” (Def. Opp. Mem.

(Docket No. 57) at 9-10 (footnote omitted)). However, the fact that the documents were

created after Felisberto’s accident says nothing about the purpose for which they were created

and is insufficient to establish that they were prepared in anticipation of litigation. Nor is it

sufficient that the documents would aid in possible future litigation. See Maine, 298 F.3d at 70

(explaining that documents “prepared in the ordinary course of business or that would have

been created in essentially similar form irrespective of the litigation” are not protected “even if

[they] aid in the preparation of litigation.” (internal quotations and citations omitted)).

Additionally, “[c]overage investigations by insurance companies are not per se conducted in

anticipation of litigation, and a determination as to whether documents generated during such

investigations were prepared in anticipation of litigation, as opposed to in the ordinary course

of business, should be made on a case-by-case basis.” Amica Mut. Ins. Co. v. W.C. Bradley Co.,

217 F.R.D. 79, 83 (D. Mass. 2003). Accordingly, in determining whether communications

between Dana Transport and its insurer constitute protected work product, this court will

consider “the nature of the document[s]” in light of the factual circumstances of the case to

determine if they “can be fairly said to have been prepared or obtained because of the prospect




                                                 [6]
         Case 1:19-cv-12062-JGD Document 73 Filed 05/27/21 Page 7 of 15




of litigation.” 3 Id. (quoting Maine, 298 F.3d at 68) (additional quotations and citation omitted).

        Felisberto contends that even if Dana Transport is able to make the requisite showing

with respect to some or all of the documents, he should still be able to obtain any documents

that shed light on “the condition of the tank trailer, and all of its component parts immediately

after he was injured” because that information is critical to his case and is not available from an

alternative source. (Pl. Reply Mem. (Docket No. 64) at 5). “Work-product protection is not an

absolute privilege.” Certain London Mkt. Co. Reinsurers v. Lamorak Ins. Co., No. 18-10534-

NMG, 2020 WL 6048345, at *4 (D. Mass. Oct. 13, 2020) (slip op.). “The protection can be

overcome if the party seeking discovery demonstrates ‘substantial need of the materials’ and

cannot obtain the ‘substantial equivalent’ by other means without undue hardship.” Vicor

Corp. v. Vigilant Ins. Co., 674 F.3d 1, 17-18 (1st Cir. 2012) (citation omitted). See also Fed. R.

Civ. P. 26(b)(3)(A)(ii). However, “[i]f the court orders discovery of those materials, it must

protect against disclosure of the mental impressions, conclusions, opinions or legal theories of a

party’s attorney or other representative concerning the litigation.” Fed. R. Civ. P. 26(b)(3)(B).


3
  On the date of the hearing on the plaintiff’s motion to compel, Dana Transport filed an Affidavit from
its Vice President of Safety and Compliance, Gene Patten, in which Mr. Patten stated that “[a]ny
documents, communications and investigation drafted or conducted after the incident at issue in this
case (January 17, 2019) concerning the incident were drafted or conducted in anticipation of
litigation[,]” and noted that some of his communications were with an attorney for the defendant’s
insurer. (Docket No. 66). Additionally, Mr. Patten stated that he “anticipated there would be a lawsuit
and a workers compensation claim resulting from the incident” that resulted in Felisberto’s injuries
based on certain circumstances surrounding the incident. (Id.). For the reasons described above, the
fact that the documents at issue were created after Felisberto’s accident, and that some of them reflect
communications between the defendant and counsel for its insurer, are insufficient to establish that the
work product doctrine applies. Similarly, “the fact that [Dana Transport was] concerned that
[Felisberto] might bring litigation sometime in the future is not sufficient to qualify for attorney work
product protection.” United States ex rel. Wollman v. Mass. Gen. Hosp., Inc., 475 F. Supp. 3d 45, 61 (D.
Mass. 2020). Accordingly, Mr. Patten’s Affidavit does not eliminate the need for this court to conduct an
in camera review of the documents to determine whether they meet the legal standards necessary for
the work product protection to apply.

                                                   [7]
         Case 1:19-cv-12062-JGD Document 73 Filed 05/27/21 Page 8 of 15




    B. Application of the Work Product Doctrine to the Documents at Issue

       Dana Transport has listed the documents withheld on the grounds of work product

protection as number 1 through 19 on its Supplemental Privilege Log. Taking the documents in

chronological order and applying the principles set forth above, the court rules as follows.

       Document Nos. 1 and 18 4: Document Nos. 1 and 18 are copies of a June 4, 2019 letter

from a Liability Adjuster at Dana Transport’s insurer, Great West Casualty Company (“GWCC”),

to Liquid Transport Corp. It refers to an investigation made in what appears to be the ordinary

course GWCC’s business of investigating a claim for insurance coverage and contains no

references to litigation. Therefore, Dana Transport has not shown that the document was

made in anticipation of litigation and should be protected as work product. See Amica Mut. Ins.

Co., 217 F.R.D. at 83 (ruling that documents relating to an investigation “undertaken for the

purpose of assessing coverage for the loss” did not constitute work product). See also Certain

London Mkt. Co. Reinsurers, 2020 WL 6048345, at *5 (“It is undisputed that in insurance cases,

communications with an attorney are not protected under the ... work-product doctrine, where

the attorney performs the role of a claims adjuster and does not provide legal advice.”).

       Documents Nos. 2, 3 and 4: The next three documents consist of email communications

dated February 5, 2019 between Gene Patten, Dana Transport’s Vice President of Safety and

Compliance, and a subrogation attorney at GWCC. Although the documents were created

before Feliberto filed the instant lawsuit in state court, the communications contained therein

both contemplate litigation and reflect preparation for litigation. Therefore, this court finds


4
  In connection with its submission of the documents to the court for an in camera review, Dana
Transport explained that documents 1 and 18 are duplicates, and that document 18 is dated 06/04/2019
instead of 06/09/2019 as shown on the Supplemental Privilege Log.

                                                [8]
         Case 1:19-cv-12062-JGD Document 73 Filed 05/27/21 Page 9 of 15




that they “can be fairly said to have been prepared or obtained because of the prospect of

litigation” and are entitled to protection as work product. Maine, 298 F.3d at 68 (quoting

Adlman, 134 F.3d at 1202).

       As described above, Felisberto argues that he should be entitled to discovery of any

documents that discuss or describe the condition of the tank trailer or the clean out caps at the

time he was injured because such information is “critical to Plaintiff’s case and cannot be

discovered from any other source.” (Pl. Reply Mem. at 5). In particular, he argues that it is

likely the tank trailer has been repaired and its parts have been replaced since his accident in

January 2019, thereby rendering “any documents that describe the condition of the tank trailer

and cleanout caps” at the time of his accident “the only source of this information.” (Id.).

Based on this court’s review of the documents at issue, this court concludes that to the extent

Document Nos. 2, 3 and 4 contain references to the condition of that equipment, Felisberto can

easily obtain the “substantial equivalent” of the information in those particular documents

from non-privileged documents describing or depicting the tank trailer in the period

immediately following the accident, as well as from depositions of Dana Transport’s safety

personnel. See Fed. R. Civ. P. 26(b)(3)(A)(ii) (to overcome work product protection, party must

show a “substantial need for the materials to prepare its case and cannot, without undue

hardship, obtain their substantial equivalent by other means.”). Therefore, he cannot

overcome the work product protection with respect to these documents.

       Document No. 5: Document No. 5 is a copy of one of the email communications

included as part of Document Nos. 2, 3 and 4. Dana Transport may continue to withhold it from

production for the reasons described above.


                                                [9]
        Case 1:19-cv-12062-JGD Document 73 Filed 05/27/21 Page 10 of 15




       Document No. 6: Document No. 6 consists of a report and accompanying documents

that Dana Transport prepared at the direction of the Occupational Safety and Health

Administration (“OSHA”) in order to “ensure the safety of [the company’s] workers and avoid

the need for an OSHA inspection.” Dana Transport has informed the court that it has produced

these documents to plaintiff’s counsel. Nevertheless, to avoid the possibility of any future

confusion, this court confirms that the material is not protected by the work product privilege.

As stated in the documents themselves, the report and accompanying documents were

prepared and assembled at OSHA’s request for the nonlitigation purpose of ensuring worker

safety through an “investigation to determine the reasons for the [plaintiff’s] work related

incident, to identify hazards related to the incident and to implement corrective actions.” They

also enabled Dana Transport to avoid an on-site OSHA inspection. Even if the documents could

prove helpful to the defendants in the context of this case, there can be no question that they

were created “irrespective of the litigation.” Maine, 298 F.3d at 70 (quoting Adlman, 134 F.3d

at 1202). Therefore, they do not fall within the scope of the work product protection.

       Document No. 7: This document, which was authored by a Dana Transport employee

identified on the Supplemental Privilege Log as Mr. Cragg, consists of typewritten notes of an

investigation regarding the circumstances surrounding Felisberto’s injury. It describes Mr.

Cragg’s inspection of the tank trailer involved in the accident, an interview of the tank trailer

driver, David Dumdey, and interviews with the plaintiff’s co-workers at the Dana rail yard. The

notes indicate that Dana Transport performed the investigation in an effort to determine the

facts surrounding the incident and assess what steps needed to be taken to ensure worker

safety going forward. Accordingly, they appear to have been prepared in the usual course of


                                                [10]
           Case 1:19-cv-12062-JGD Document 73 Filed 05/27/21 Page 11 of 15




business unrelated to litigation. Dana Transport has not met its burden of establishing that

Document No. 7 constitutes work product.

          Even if this court were to assume that the documents contained in Document No. 7

qualify as work product, Felisberto would be entitled to their production. Document No. 7

includes descriptions of the tank trailer and clean out cap in the days and weeks surrounding

the incident at issue, as well as descriptions of the circumstances surrounding the accident from

individuals with first hand knowledge of events. “Such statements are unique in that they

provide a contemporaneous impression of the facts.” City of Springfield v. Rexnord Corp., 196

F.R.D. 7, 10 (D. Mass. 2000). Consequently, Felisberto cannot obtain the same information

from an alternative source. Moreover, as Felisberto argues, the condition of the vehicle and

the clean out caps at the time of the incident is critical to his case. (See Pl. Reply Mem. at 5).

Without such information, he will not be able to establish the cause of the accident or prove his

claims of negligence. Given the passage of time since the January 2019 accident, it would be

“practically impossible” to obtain the substantial equivalent of the documents “without undue

hardship” at this stage in the litigation. See id. Therefore, this court finds that these

documents, even if arguably deemed work product, would fall within the exception to the

privilege and must be produced.

          Document Nos. 8, 9 and 13 5: Documents 8, 9 and 13 consist of communications

between Felisberto’s stepfather, Eduardo Ribeiro, and a worker’s compensation adjuster at

GWCC, as well as a communication between the insurance adjuster and Dana Transport’s Vice



5
    Document Nos. 9 and 13 are duplicates.


                                                [11]
           Case 1:19-cv-12062-JGD Document 73 Filed 05/27/21 Page 12 of 15




President of Safety and Compliance, Mr. Patten. There is nothing in the documents to suggest

that they were created because of or for use in litigation. Rather, the documents show that Mr.

Ribeiro was seeking information about the cause of the plaintiff’s accident, and was hoping to

obtain that information from the adjuster handling Felisberto’s worker’s compensation claim.

The worker’s compensation adjuster responded to Mr. Ribeiro, explaining that she was unable

to answer his questions because she was not involved in the investigation into the accident and

suggesting whom he might contact. She also communicated with Mr. Patten about Mr.

Ribeiro’s request. Because Dana Transport has not met its burden of showing that these

communications were prepared in anticipation of litigation, the plaintiff’s motion to compel is

allowed with respect to Document Nos. 8, 9 and 13.

          Document Nos. 10 and 14 6: Document Nos. 10 and 14 are copies of the email

communication from Felisberto’s stepfather to Dana Transport’s worker’s compensation

adjuster at GWCC. They do not constitute work product for the reasons described above with

respect to Document Nos. 8, 9 and 13, and because they were not prepared by Dana Transport

or its representative. See Fed. R. Civ. P. 26(b)(3)(A) (“Ordinarily, a party may not discover

documents ... that are prepared in anticipation of litigation or for trial by or for another party or

its representative (including the other party’s attorney, consultant, surety, indemnitor, insurer,

or agent).” (emphasis added)). Therefore, they may not be withheld from production.

          Document No. 11: Document No. 11 consists of photographs of the tank trailer that

were taken by Dana Transport after the plaintiff’s accident. They include two photographs that

are identical or nearly identical to photographs that are included in the OSHA report contained


6
    Document Nos. 10 and 14 are duplicates.

                                                [12]
        Case 1:19-cv-12062-JGD Document 73 Filed 05/27/21 Page 13 of 15




in Document No. 6. Accordingly, they appear to have been taken as part of the investigation

that Dana Transport completed at OSHA’s request and not for any purpose relating to litigation.

In any event, Dana Transport has not submitted any evidence to support its claim that the

photographs were taken because of or for use in litigation. Therefore, this court finds that they

are not protected work product.

       This court further finds that the photographs, even if considered work product, would

fall within the exception to the work product protection. “Courts have generally allowed

discovery of photographs and diagrams which were made at the time of an accident because of

the inherent inability of a party to reproduce these materials ... Photographs which are taken at

the scene long after the occurrence of the accident may not be the substantial equivalent of

photographs which were taken at an earlier date.” Le, 312 F.R.D. at 247 (quoting Reedy v. Lull

Eng’g Co., 137 F.R.D. 405, 407 (M.D. Fla 1991)). This is especially true in this case where the

accident involved a vehicle that has almost certainly been serviced, washed, repaired and

otherwise altered since the incident at issue occurred more than two years ago. For these

reasons, as well as the importance of such evidence to the plaintiff’s case, Felisberto has

established a substantial need for the photographs and no means of obtaining equivalent

images without undue hardship.

       Document No. 12: Document No. 12 consists of a portion of the email response from

Dana Transport’s worker’s compensation adjuster at GWCC to Felisberto’s stepfather, Mr.

Ribeiro, which is described above in this court’s ruling regarding Document Nos. 8, 9 and 13.

For the reasons stated previously, the communication does not fall within the scope of the

work product doctrine. Document No. 12 also contains an email reply to the adjuster’s


                                               [13]
        Case 1:19-cv-12062-JGD Document 73 Filed 05/27/21 Page 14 of 15




response from Mr. Ribeiro. This email was not prepared by Dana Transport or its

representative and is unrelated to litigation. Accordingly, it may not be withheld on the

grounds of the work product privilege.

       Document Nos. 15, 16 and 17: Documents Nos. 15, 16 and 17 consist of email

communications between Mr. Patten at Dana Transport and a subrogation attorney at GWCC.

They include discussion regarding litigation strategy and it is apparent from the documents that

they were created because of the lawsuit. Therefore, this court finds that they qualify for work

product protection. Because the documents do not describe, discuss or depict the condition of

the tank trailer or clean out caps, and are not necessary for the plaintiff to litigate his claims,

they do not fall within the exception to the work product doctrine. Accordingly, the plaintiff’s

motion to compel is denied with respect to Document Nos. 15, 16 and 17.

       Document No. 19: Document No. 19 consists of a collection of email communications

between Dana Transport employees, emails between Mr. Patten and the worker’s

compensation adjuster at GWCC, emails between the insurance adjuster and a nurse working

on the plaintiff’s file, a copy of the typewritten notes from Mr. Cragg’s investigation of the

January 17, 2019 incident and copies of communications between OSHA and the defendant.

This court finds that two of these documents fall within the scope of the work product doctrine.

The first document is an email communication between Mr. Patten and Michael Polselli dated

February 5, 2019. It both contemplates future litigation and discusses preparation for such

litigation, and would not have been created without the prospect of litigation. Similarly, the

document containing two emails between Mr. Patten and Mr. Polselli dated June 17, 2019 and

one email from Mr. Patten to Mr. Polselli dated May 30, 2019 relates directly to the litigation


                                                 [14]
        Case 1:19-cv-12062-JGD Document 73 Filed 05/27/21 Page 15 of 15




and addresses litigation strategy. Accordingly, this court finds that those documents are

protected. Because the February 5, 2019 email and the document containing the June 17, 2019

and May 30, 2019 email communications between Mr. Patten and Mr. Polselli contain no

discussions or descriptions regarding the condition of the tank trailer or the clean out caps, or

even discuss the circumstances surrounding the plaintiff’s accident, Felisberto has not shown

that he is entitled to their production notwithstanding their status as work product.

Accordingly, the motion to compel is denied with respect to those communications.

       The remaining documents included as part of Document No. 19 consist of

communications and materials that appear to have been created in the ordinary course of Dana

Transport’s or its insurance adjuster’s business and/or would have been made regardless of the

prospect of litigation. Because Dana Transport has not shown that they are entitled to be

withheld as work product, the plaintiff’s motion is allowed with respect to those documents.

                                          III.     ORDER

       For all the reasons described above, the “Plaintiff’s Motion to Compel Documents

Identified on Defendant Dana Transport, Inc.’s Privilege Log” (Docket No. 37) is ALLOWED IN

PART and DENIED IN PART. Specifically, the motion is denied with respect to Documents Nos.

2-5 and 15-17 listed on Dana Transport’s Supplemental Privilege Log, and with respect to the

emails between Gene Patten and Michael Polselli dated February 5, 2019, May 30, 2019 and

June 17, 2019, which are included as part of Document No. 19. The motion is allowed with

respect to the remaining documents listed on Dana Transport’s Supplemental Privilege Log.


                                                        / s / Judith Gail Dein
                                                        Judith Gail Dein
                                                        United States Magistrate Judge

                                                 [15]
